     Case 2:19-cv-01373-WBS-DMC Document 38 Filed 04/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT DAVID HANSON,                               No. 2:19-CV-1373-WBS-DMC
12                        Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    THOMAS A. FERRARA, et al.,
15                        Defendants.
16

17                   Plaintiff, who is proceeding pro se, brings this civil action pursuant to 42 U.S.C.

18   § 1983. On February 17, 2021 the Court directed Plaintiff to file a first amended complaint

19   within 30 days. See ECF No. 37. Plaintiff was warned that failure to comply may result in

20   dismissal of this action for lack of prosecution and failure to comply with court rules and orders.

21   See Local Rule 110. More than 30 days have elapsed, and Plaintiff has not complied. In light of

22   Plaintiff’s failure to file a first amended complaint as directed, the Court finds that dismissal of

23   this action is appropriate.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                         1
     Case 2:19-cv-01373-WBS-DMC Document 38 Filed 04/22/21 Page 2 of 2


 1                  Based on the foregoing, the undersigned recommends that this action be dismissed,

 2   without prejudice, for lack of prosecution and failure to comply with court rules and orders.

 3                  These findings and recommendations are submitted to the United States District

 4   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 5   after being served with these findings and recommendations, any party may file written

 6   objections with the court. Responses to objections shall be filed within 14 days after service of

 7   objections. Failure to file objections within the specified time may waive the right to appeal. See

 8   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 9

10   Dated: April 22, 2021
                                                            ____________________________________
11                                                          DENNIS M. COTA
12                                                          UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
